44




OFF\CE   OF THE A-ITORNEY           GENERAL    OF TEXAS
                        AUSTIN




                                               a& to another
                                               turo or seoobd


                                              omidoration by third
                                                 written i!ay 9,
                                                h6retO of Map 16,

                                      quest for ~1 moomlderation
                                     the fo1lming Btatement 61
                                    e partlaular   oltuetion   nw


                  y 6, 1900, Saetion 98 Bl.ooket,
                  th munty    wae awarded by the Et&e
                      i:. crlsweld at a prlob or '$1.00
                        a    dry   geti     0iOwri0c;ti0n.
                        and relnstatemnt or euoh
           IL19lX3,the taouthea5tl/4 of Saotion 78
     was, on Bovember 28, 1908, oome ed by Ci. 3.
     Criuwsld to B. C. %all8, and ouo1 southesat
     l/4 ot Sdd saotion wan pia00a in 0 ecpsrata
     aooount   la the       Land Mfloa.

          on July 1, 1927' the male awarlrng the
     southeast l/4 oi Saokon 78 WPPCIforrsited
                                                           44



Honor6ble Baeoom Clleo, n3Ce 2



    ror non-gagrrent~oridarefit. mr.:ertar, on
    cotober 2, 1930 tho uxthmst    l/4 of rcotion
    76 wu5 awsrded ty the State to I..A* Caner
    at a prlo6 0r $10.40 per 5-3-5,under a mfneral
    and ~rariEg olaruis?lostian.
         On Oototmr 15, 1939, the 84s to.Catey WE&
    r0hittd far ncn-payant or i.ilt6l-O5t;aPd   ssid
    traa% was; put ug Zor rr?leon Jenotry 2, 1940.
    A, l!.Sdth ~5 the high bldder et 8uoh sale
    with ti bid of $lO.EO p": tore, but elf bid8 wera
    releoted by the Zohoo     Lend 30~6.

         On January 20, 1940, 7zl*tesimllngton, Jr.
    m&f  a;plioat%on to reinstate 8&   aouthenct l/4
    of 8bOtiOIt98 under the Ori&Ql   8dla k, I?.1;.
    GriPsfld aa% tendorsd the 8%~ oi +$95,15,whiqh
    amount 1s eufllalent to rsiast.~“~the eooamt
    under that ade, it ths right to mob rolnnetsta-
    xmrtteziste.
          En this coAAuotioA,   *e ~Qmlu3 th3t %lter  ;?orlinp
ton, Jr. is ~4'3the log1 ovrller  oi 8uoh rfEht.88s were
mned by H. C. wi8    tttthe tfne   0r the 1927 r03eim.
'Lfthis $8 not 80, %+rl*tOn, Of OOUW@, would have 80
right oi reia8tiitcmfmt118he would be,sn 4ntiro stren@m
to the title to thi8 land SlIti
                              to ettyTi&8   tbsrcin.
           ?O\rrrt)qtteSt
                        icS 8SiO&dtiOllthea prOOe6ds 88
r0u0vret
           "!I%18OfriO   i8 in r608ffi 8f tW0 OptiiOXt8
    from your Departnrent.Opinion o-060, doted !Zay
    9, 1969, aad-8~;;~lex+ntalopinion, C-780, dated
                                 hold, tn lffa c tt
    Say 16, 1939, both of ws'ttloh
    *that the mere rQht of rOin8tateacAt   without
    being exerofsed by kiak* 8 writt.sn rc-,asstfor
    reln8tatcmentend peying tha awney into the
    treasury a8 required b ArtSole ba&It is not
    8ufflOliUt rlcht PI w iIl ~e&Ut8   dl8tat -lit
    0r tta orl&.nal rorroltiogcmmr'6 These
     opinion8 vmld 5110~     refrutatement in tbt in-
     8tanO8 8et out above    or &oO   per   aore ml0
     bearing a ;ry grazing    ola8sifioation 8~3 would
     deprlos the Stat6 of    the b&ra?t$t8to be gelned
Hoaorsble Pazoom Clles, Face 3



    under     a por~~;fEle~relnetntentmt     utkter the
    L. A.     Camf edo,       xhloh ‘1988 ior k10.40
     per aom 8na 00x-ea siosral olsorlflo.stlon,
             %uch or the Fubllo school Land, asnod
     by the     State      at    tlm prosent,   tits,    haer   been
     j~0baSSd     and iorieltad et loart tmxt - the
     fir&t    snle boari.ncB dry grating ola~slfloa-
    tlon and the lster sale beerlnc a mlmral
     olasslriostion. To allox relmtatemeat and=
    tb? riT8t 8&O would dcrprln the State of sny
    niaortalinterest in euoh lnnd, It wculd hato
    a mineral reesrvatlon under the later 8d.e.
             *Xt   has been tha preotloe or thlm oilloo
     iormy         years to hold that ths laot stale only
     wit   sutjcct        to    reinstatenmnt     and   that an out-
     8tatiiAg right of releotatamnt pwoludod 8n
     Orir;inairCWre:tiXIgOatairiXW& heri= hl8'8dle
     minetoted, &my pople, ln roraer yeaor8,
     have boat informed alox thet'lla,by thi8
     offloe and haos acqaiemosd in that interpro-
     tstlon or tho law.

          *Hnoe neither or the above nentlonsb
     opinion8 appear ta be conrennos oQln10M
     md    8h?e      it    3.8 of parewuat        importanoe
                                                           to
     the Stats and to the Iubllo Sahool Fund to
     deterrPirU,whether the rl&httoreinstate a
     prior rorrsfts4  rale erirtr in 8ltuatlon8
     40 8.t out above, I m mJ8peotmlyreqwJst-
     lng that  you glY6 as a oonfer8noe oplnlan on
     the iallowIng qusetlont
             -*is the right              or rolnetatezaentheld
           br L. A. Caeaf            8    *YeBteC right in a
           third psrekm             whlohwoti       pmalude
           the T8iA8t@t%tWAt Of t!W Ottle Of the
           SlZl/4 of 8800 70, ?U.el b ~the a?+
           oord #LImr U&W- t&e OrfdAtt I 8de t0
           R. :Z.F,rlsvald?=
                                                                   44




            .Fnrthcrlmos~l~atlon of the Lund Orrice recorda
dloolooss the teat ttst more than one tillion aeren of
pub110 school lands hve heretofore boon txlae sold cud
txlcc forroitcd, thus plaolw suoh lend In the ocnc eetcgorgr
~1sthe partioular 160 cam6 hlq&crd     about b: you lneofrx
irs tho rl$ht  of roinat&mwat   by ths’orlpJan1 pur.robser
notwlthatnndinlj. c aecond.sels an8 moond forfeiture ia
oonoorned. The roO0l-b Of tht @?EWCd Land @if164 furthor
rerecl that the Cwl~lnJ s&m of seocrsl tiJ.llon corce of
pub110 land h6ve hfsetofore bee.aonce forfeited      end euoh
1%&s sold a saocti tht.      If, lnthc  rutalrt,de    rcoond
46145 of euch lantisera forfeited for non-paywnt of intorest
or Srozaothm CuuNocs~all Oz tho6e ecrcral alllloa aaroc
till be lrood ti the 8ame eatsgory es the 160 aaree in-
quired at out by yau with respoot to the ri&t or tha orhi&
nol purchamr to r&&tar-d the ale.lnal male notwlthstand5ag
the second sole.
          It la fustbor rhcm by ttm reoordr et the aenerel
LazndOifloe thet in the -et   PeJorlty of oses the second
osle,.aftsrthe flrct i&@olture wea EE.~Oby tha Stete a~$
a.hfgher prlao than the flret sub, .&adfhet-the s4oond atile
was often rwrdbwith a tieral ofa8*riflostloa, thuo rOr
         to the Stats an iatereot la the mlnar&ls whereus
        &ml   oolao on n;uohoi the pub110 rohool iends
oierelaeaerra3ero dry greela non&ercl        0i44~1rio4ti~,
without  any miacrol rcservat Poa to the Steta.
          These fasts are alluded to In order to s&e olcer
the loss whiahwlll neoesserll~be aufisred   by tbs Stats
from a hordlmythat tlm rlfht at relnetatmcsnt War        c
forfeiture of 6 eeaoad sde dots not bar th4 rl.&t at re-
laststeiwnt under E flrot    aale.   Tha loss occulting to the
State from such a holding results from the toot thet it
has beea deoidad by the ~4xm3 courtc.that the re5netstelPsnt
ltatuts, Article ES26 A. C. G* 1926, cltts      to tkj ior-
ft1tln.g owner, i: r1Lcfit.ao:‘third portlea  have not lntor-
osaod, the:rQ.ht  of rohtstr~t~~nf    et the if?%mFsiOe cad nlth
the eae ~nerel raaervatlor       es ~135contained laths orQlnsl
mat to h&i. sec.l&@iolia PQtrOl0m        CoI vb ?%lktW, 12%
Tbx. 430, 89 3. 3. (2) 929.
          The foro~o4& 1crq$hy atatencnt has boea nede in
ardor to m&e olecr the aaopc and lxtportanccof the guestloa
involved.
                                                                        44




Eonorable Besaon Cllea, Pa@          5



          Your inquiry io a4 to Whether or not an ouktondine
rlffht    O? relmtoteaont
                        (that lnoldeat to the eeoond rnle)
Is euoh 8 rQht aa will oporete to bdr the ri@t    o? ro-
lastat4laentunder tka flret  ml*.
              hI?tiOlO   EX526, 2.
StatUt4     bore     involved, providoa %E ?o

              "I? say portion of ths laterrjston any ma14
         should not be palC ttran due, the, &nd eh%U be
         subject to rorteltum    by the Co-~l~slon4r eater-
         lac on tho wrepper oontalning.the paper4 lL%ad
         For?elttd*, or words 0;‘sldlsr kzport, wlth the
         Bste of euoh wtion   end eign  it c?flalel.ly,   and
         thereupon the lane aad all paymanta ahall to for-
         tolted to the Stato,  an4 the laada shall te o?-
         fered ror l%le on a subsoqnent 6.h data.       In
         nay ok60 whore     land6 hare been   forteft4d    to   the
         Stste for the non-pcrgaento? Interest, the pur-
         oheeere or th~lr   vendserr,nay here their ololms
         .reinet.%~cdon their wlttta roquwt     by paying
         into the Treesurf the full mwuat $ labrest d\a
         on euah aleim up to the dsts of relnatattmtnt,
          rovided that no rlEht6 o? third t6rBon8 MY hare
          nteneneac   In ll auah oases the          llnl
         obll~utloaa nad &mltlos     rha d  ther&gboiomo
         44 binding 818lf 00 fOr?OitUlW    bed 6VBT   oaaurred.
         I? cay purohmer shall dl4, hi6 hslr6 or lee%1
         reprorentatlrss rhall bar4 oae par In rhUh
         to make peymmt-attor the fir8t d4y a? Nmomter
         atrt after ruch derth. Xothlng ln this artlale
         ahall ln&ltit the State from inrtltutlag such
         14g41 prooeedinge a% my b4 a4oesksry to enforut
         such rorfelture,OF to reoover the full amunt
         o? the intsrtst en? euoh pemltlcs ea map be due
         the Ststc at the tl?Joeuch ?orfslture occurred or
         to proteot any other right to euoh 1anb.w (Under-
         aoorlng ours).
               The   4afmbr   to four question depend6     up0n   tha
oonstruatloa4nd          e?Sect  to be given to that      pmtloa of
E?OnOrsb& Baeom      Cllee, Pa@    6



mtlcle  8326 whioh provides   for reinstatement
                                              or rorrelted
rol.oaa~rovlUed that no rtihts ol thirdP r&Km8 nay hmo
intervenf+d.n If,dor       ths r00t dtuatlonyou havep-e-
-rut,         tho oufstandlng rlphtof rolnatu:ermnt,
holdby tb seoomlpuruherer, L. A. Oasey, is sn “inter-
veeabq right” ae assat by Article 6:26, tbon suoh right
~51.1oprsrate88 a bar t3 B rc~ostatamsnt or tht? first s~10.
Y not, the tlrst   e>la la subjr.otto relrmtatezwmt.
             In Cal? Frobuntlon Coxtpny 0* State, EZl z, ;:.124
(ait     0f   aror   hr.),   the son mtOnl0     COW     or  CIP~   A~~~EIS
in rcierrirq:,   to the %itcneninr. rlchts’ provilieiz          for la
Artiole 5326 stated that by such len,p~go the LeElslature
monat %uah rights of third parties BLP.          oonstitute a present
orlatw bar to relnststament - 8~1sxlatfrgre8t~~dright,
snroroonbleat th@ tim, by the party miw                 Such r1Cht.w
Eowcver, an analysis of tho hota involved              in that awe
dlsalosesthat the moon& ~18 whloh was there 01aiasIto bc
a bar to the rkht of relnstatemnt ol'therirat o's10ww 8
sale nado upon or;n&ltloaof ssttlemsnt, whloh cotiltion
had not been performd, hrther,             the oeoszzd    puroheanr hsb
eotuallg abandona& the 1snC findmds knowa hir; abrndoment
to th0 tend Oawal8sloner.           In 8uohofrcuawtano:‘sho r@ht-
0r rrinnatement exhted in ravoror tlm seoond purohiaser,
aa his feflur6 to oolaply       w;tththe eettlezmataondltlon         oi
hir purahaas wholly imalldoted the rale to h&n and put en
endto his rlphtsin the land. Thle oonolualoa km tiflrmad
 intbe opinion 19 the culr oaaoe Tbererere,               as ao right
0r ro%xueditraperlrt    adated   in furor  or the   000-a    purohciser,
him eals bay*         been *oldal,    tbsre ~8s no lntermalng right
whloh would’operate to bar e r8l.natato~ntof tb¶ flmt mle
 to hml.     In maklny.B rimllngaad        oomlarion whioh WNB at?-
 oeaearyto raaaoh       the tomlt arrived et by tho Court OS Cloll
 kppeiiis,la cif v. State oxme, 6upr8, the Court at pa*
 134 of the report el@fioantly mndo thio statement with
 reageot to tbs oharaoter of thz right ~8 roiPstatem%nt oxned
 by 0 rorrelt~        puruha8att
               *It %a true,also, as held in Levless v.
         xrlght, that the State of Texas at tbot time WOO
         in+este& with the title to the lend, aad the rQht
                                                                      44



Ronoreble Beaoom Cl&e,      Pam   7




        t&m  0r the trsmfer to Lewis, And that   was a oeetod
        %yht whioh no 8tstuk   or UOt of the Land Coomisslomr
        aould take away f'rozhim.* (Uaderaoor~ oura)
          Thus, it is fcmd that  the Court In Gulf Production
00. v. State expreeslf held that t&w right ot reinstatmzmt
owned by B ftn-feltingpurchaser la a vested rlfiht.
             In Cruzaa v4 Edker    119 Tex. 189, 26 3. v. (2)
906, the Supreme Court la &s&La& the 9ntarvonI~         right&n
tment  br Artiolo 5326 at&e& thsf auoh righta &ust be
 *?elfd arlstent aad leplly snforeeuble when uittsn re-
 quest for rciastatmmt      Ir toads. . .* Rowever, tb only
 guortlon determined by the Court me whether or not the
 right8 or 8 ~rmlttea whosa pmnlt to prospot r0r 03.3
 oad gas bob been 00noelca an;:.  fortsited, was an inteneniag
 rl@t within the zeanlng of ArtlOT, 6326. The Court held
 that the r&hta of the iorteltily oil e&l gas pfmaltttse
 did not bar a reiaatatemat of first ssla made eubasquentto
 the r0mitt4mk    0r the oil and ~5s permit..

          The U~UZ~S oam 58 dlstin@lsbnbU horn @be ~Itaetlon
presmtca by your rer,uestin this ro   otc   the OIL arkagao
permIttao La the Camzen O&W had no fT ,ht ot reinmtatemont
after rorreiture of hlo plait for foilura to begIn develop
mentwithinthe tLpb rhtd by rtatute, All 0r hi8 rigbtll
eadod oompletel~and tUmW     with forfeiture of hi8 psnnlt,
rad woh r&hk were a& mbjoot to refartatesant.  i%wwe,
onderthe feats relate& by you,the seoomlpuroharerCaser,
by vIxtue at Artiola 5326, dOc6.hev.e the rQht to rskatate
hlr forfeited 8ale. This r&lit, ln 0uJ.fPro5uotlon Co. Yb
State, eugira,was rtated to br a Vested   ri&ht.'
          In Free18 v, aelkar, l20 To& 291, 29 S. a. (2)
62T, l% was held that the r&ht aoaming irons mom tU%ng
or an opplloatlonto prospeat  for.oil aad gas with the County
Clerk did not    tmWitUt4   fmO& ai   IntWVeJAhg   right   a0   ~56
Bet!& by ArtiOle 8224. Prsotlaallytba acme lazgua$e es la
round la the Gulf oaae end the Cnmm    083~ suprae 11~8wed
by the oourt Indetlnfn& the oharaoter of rhht mant by tha
torn "Inteenenlngrl&t" in Artiole 6326. Am
in Praels v. valker, the oterefil%w of an appFe*LaetiQn*dtd
not cloerlee to a te6ted rlgbt la tba applimat bHause the
Luud Ctwonlrsloaer was m~tcd  by rtatute~withEOP(I discretion
In dotqmiWng    whether CA not to iasuuea pemalt in tbe went
un rpplfoatloa roi- pm-alt #houla later be mea rpitht&s
tina coadsnlo~er.
          Y.5 rh4 no oerct other thpn cur   v. 3t3:0, 61zp6,
in whloh thbr6 has bean 4lscu8s!:c:
                                  the .:ueatlon or ta&t&r
or not ths rlqht of rofastotcmenttaatls~ drtlale 63&6 ooa-
8tltutca cn snforoeable rested riqht. In ~1st~o: thr rmt
that tbs &~~r=emoCourt haa              tdoe elta: PI*         amovcl      the
culr ve i;tatts
              docimioa we real omzstrnlnod to r0ii0r: fbe
lcnp~ce in euohdcals!on %-hlohOolda t&a’:the rlcht or
ralnsteta~nt         ls a rew.cd      ri&t.

          You m-5, therorore, advised that,la OUY oplnltn,
the rkht or reinatazcment arlstla~ ln favor ol:the reoon.5
purchaser (here 3. A. fximy) is aa tnforocable,rcrtsd
rQhtwith?nthe    mmilng of the hove quoted drclolon, end
that euah ri&t or relnstatezxmt, 80 lox~ee it ia out-
otandlry;,1s an einte.-vsnimgright” within t!aemrnln(; af
Artlob 5326, vihioh Op8:at-W to bsr 8 Teioatetownt, & the
rest rorfel~sd abale.

               X6   rosllze,    end    bars   rraakly   rte"ue,   tk.t   *om
dotit exleto an to the oorifmta6~s ai this holS$ag In vtiw
of the broth languisfeused in the,ebove oito& 005e0 ln
b6rin:nc: t&e aharaoter af rl&t naeersary to oonstltute
pa lntervani~ ri&t 40 that    tena io used la t&e 8tstuto.
It hss long bocn e We    ct the Attorney Geoeml'a Dapart-
ateat,hcwmw, tbstuhen doubtful quaotloao     lv~ presented
to this Cepertmnt with roepeat to the rights OS the atnte
ln tts publie lu~d~, cuoh doubtful ~ue&lons shalL ba
detonzlnec by thle aepartmat la favor or the ateta. Thir
rule, ea.2tb m+dson uhloh form ltn br#ti 81.0well
otateb in en opinion oi thl8 dopertment vdtten ln 1932
by then kaslstant Attorney Gcmwal R,.‘,. Yarborou~,
Opinioas      of Attorney Genaritl,,X93+32, peg6 ZZO.                    Go QM.O
framthet       oplnloa a8 follu~G1
               wl%ls    rule   ha0    b0cmfollow0d      ems     sinob
        the   etkinlstratioaoi th0 EoaoraOle C. ?J,Cum-
        ton a0 Attorney t&nor61 snd lo mcst brlefl
        atated in an o~lnlon wr tttea bf the Boonorab L
        E. I’. Smith, former Aosi~.faat Attorney Geaertl,
        oatf, spyrmed by thoXonmotle Ohlef Yastloo
        Oureton, then Attorney Gancwel. Tb                    6tntemnt
        lo es follov~sr
                        *If t&c atee          man   the nlaaral.ela
                                       may be of 1lttU
                thl8land, Buoh ovmsrshlp
Eonorable Da~coa tllos, 3ac.e9


               or fTmst value, but ii YO advise thet     thla
               ownership be aurrondsred on the st-ts or
               ieote-Qresentsd and our advlae rhoold be
               wrou& our error ocn never tm otzrdotsd,
               mhcrsas if our ad~loo not to.surrcnder the
               rk,hts or tha staitu1s wrcag,  tho vaaeues
               or 33. Clboon oen hsta ou: er:oroorrcotsd
               by proper lo&   prooeed%ngs.
                        *Yn 811 00ntrorcrclcs liwolv*         the
               r1Ght.e or th0 seute, it la the duty end
               1lkoMlsc the polloy of tha Attorney c-an-
               eral’s Ceiartmntto aeolde all substilntlal
               doubts 1x1favor of the State for the raaaom
               Just rentlonod.~~
           se feel that the foregoing 1s c wholesome rule
 an< thct it properly may be here a;plled, It we hold that
 8 flmt sale my be rolnstrxted,     not\:lthztcndinE.
                                                    the otitlrp
 rlpht0r relnfstatcncnt in fever oi B, seoond purohasor, the
          will possibly never be se.t:lodby on opinion of the
 r,~uottloa
 Suprene Court. On the other bend, ii tic hold that the right
 or rolnstetsnont of a ‘scoond purohsse bars the tilnsteteaoat
 or the rlrst purchase, the ~tmst%o~ osn be tasted on mn&amua
 prooeedlnge In the Eupruso Court, awl e dlrcot jtilolal es-
 oertalmrwnt 0~11.thus be obtained.
               Further, plaroe1 botraE.
                                     to Givegreet Weight to the
 0dr0m degartmmtal 0olLatructlonwhioh the Oeneral Land
 orrice h86 p,ioento this 8tatute ror mny yrtmb. This Ir
 c mttor  which Clrectly involves the ed&nlstratlon of the
 atrzdru of the LanC Off100 ati a long Bettlad preotlco tml
 c0nstruotlon cX the Lam?? Of.?ios 0Oollot2?nlqe mattor~ xh:hloh
 ft ia ohnrgec!to rcdmlnlstershould not be werturmd       by
 this departxaantunleos the construotion enc! practloe of the
 Lana Otrlae in cleerly                wroe,   Thla we do not ria   to be- the
 ORG8*

                Aeoordin~ly,           O\lr OpiQiOaiTO&O-780 and oar 611pp18-
 mental opinloa of L%y lb, 1939, both adOrssscd to you, are
 upon reooneti~rretlon\plth3rm.m,and you are nm otlvisod thot,
 in our opinion; the outatandlnf rleht of relnstatumnt  o:md-
 by L. A. ca~cy, tha seooad purohasar of the
 is a bnr to tka rsinstetmicnt of the torfeito2
                    13, 1940                    Yours Y&y-truly
 u                 .p.&J
  ATTl,RlT,W   G-tiYNFRAT.   ,-,I? TTiX1S